Exhibit 10.1

  

ELEVENTH AMENDMENT

TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

THIS ELEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Amendment”), is entered into as of December 23, 2015, by and among SPEED
COMMERCE, INC., a Minnesota corporation (the “Company”), the Guarantors listed
on the signature pages hereof, the Lenders (as defined in the Credit Agreement
(as hereinafter defined)) listed on the signature pages hereof, and GARRISON
LOAN AGENCY SERVICES LLC, (“GLAS”), as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) and GLAS, as collateral agent for the Secured Parties
(in such capacity, together with its successors and assigns in such capacity,
the “Collateral Agent”, and together with the Administrative Agent,
collectively, the “Agents” and each an “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Guarantors, the lenders from time to time party
thereto (“Lenders”) and Agents are parties to that certain Amended and Restated
Credit and Guaranty Agreement dated as of November 21, 2014 (as amended by the
Consent and First Amendment, dated as of April 14, 2015, the Consent and Second
Amendment, dated as of May 11, 2015, the Third Amendment, dated as of June 30,
2015, the Fourth Amendment, dated as of July 2, 2015, the Fifth Amendment, dated
as of July 22, 2015, the Sixth Amendment, dated as of September 17, 2015, the
Seventh Amendment, dated as of October 6, 2015, the Eighth Amendment, dated as
of November 16, 2015, the Ninth Amendment, dated as of November 20, 2015, and
the Tenth Amendment, dated as of December 9, 2015, as amended hereby and as may
be further amended, restated, supplemented or otherwise modified from time to
time, after giving effect to this Amendment, the “Credit Agreement”); and

 

WHEREAS, the Agents and the Lenders agree to amend the Credit Agreement on the
terms set forth herein, subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1.     Defined Terms. Capitalized terms used but not defined herein shall have
the respective meanings ascribed to such terms in the Credit Agreement.

 

2.     Amendments to Credit Agreement. Upon satisfaction of the conditions to
effectiveness set forth in Section 3 below, the Credit Agreement is hereby
amended as follows:

 

(a)     Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in their correct alphabetical order:

 

““Fifth Amendment Date Series 5 Term Loan” has the meaning set forth in Section
2.3.”

  

““Fifth Amendment Date Series 5 Term Loan Commitment” means the commitment of a
Lender to make or otherwise fund a Fifth Amendment Date Series 5 Term Loan, and
“Fifth Amendment Date Series 5 Term Loan Commitments” means such commitments of
all such Lenders in the aggregate. The amount of each Lender’s Fifth Amendment
Date Series 5 Term Loan Commitment, if any, is set forth on Appendix A, subject
to any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Fifth Amendment Date Series 5 Term Loan Commitments as
of the Eleventh Amendment Effective Date is One Million Dollars ($1,000,000).”

 

 

 
 

--------------------------------------------------------------------------------

 

 

““Eleventh Amendment” means that certain Eleventh Amendment to Amended and
Restated Credit and Guaranty Agreement, dated as of the Eleventh Amendment
Effective Date.

 

““Eleventh Amendment Effective Date” means December 23, 2015.”

 

(b)     Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following defined terms in their entireties as follow:

 

“Fee Letter” means that certain seventh amended and restated fee letter
agreement dated as of December 23, 2015 between Company and Administrative
Agent.

 

““Fifth Amendment Date Term Loan” means any Fifth Amendment Date Series 1 Term
Loan, Fifth Amendment Date Series 2 Term Loan, Fifth Amendment Date Series 3
Term Loan, Fifth Amendment Date Series 4 Term Loan or Fifth Amendment Date
Series 5 Term Loan, and “Fifth Amendment Date Term Loans” shall mean all of the
foregoing, collectively.”

 

(c)     Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the defined term “Fifth Amendment Date Term Loan Commitment” in its
entirety as follows:

 

““Fifth Amendment Date Term Loan Commitment” means any Fifth Amendment Date
Series 1 Term Loan Commitment, Fifth Amendment Date Series 2 Term Loan
Commitment, Fifth Amendment Date Series 3 Term Loan Commitment, Fifth Amendment
Date Series 4 Term Loan Commitment or Fifth Amendment Date Series 5 Term Loan
Commitment, and “Fifth Amendment Date Term Loan Commitments” shall mean all of
the foregoing, collectively.”

 

(d)     Section 2.3 of the Credit Agreement is hereby amended by adding a new
paragraph (a)(v) thereto as follows:

 

“(v)     Fifth Amendment Date Series 5 Term Loan Commitments. Subject to the
terms and conditions hereof (including, without limitation, the satisfaction of
only the conditions precedent set forth in Section 3.6), each Lender with a
Fifth Amendment Date Series 5 Term Loan Commitment severally agrees to make, on
the Eleventh Amendment Effective Date, a term loan to Company in an aggregate
amount not to exceed such Lender’s Fifth Amendment Date Series 5 Term Loan
Commitment (each, a “Fifth Amendment Date Series 5 Term Loan”). Any amount
borrowed under this Section 2.3(a)(v) and subsequently repaid or prepaid may not
be reborrowed. All amounts owed hereunder with respect to the Fifth Amendment
Date Series 5 Term Loans shall be paid in full no later than the Term Loan
Maturity Date. Each Lender’s Fifth Amendment Date Series 5 Term Loan Commitment
shall terminate immediately and without further action upon the earlier of (x)
the funding of the full amount of such Lender’s Fifth Amendment Date Series 5
Term Loan Commitment, or (y) 6:00 p.m. (New York City time) on the Eleventh
Amendment Effective Date to the extent that the conditions precedent to the
funding of the Fifth Amendment Date Series 5 Term Loans are not satisfied as of
such time.”

 

 

 
 

--------------------------------------------------------------------------------

 

 

(e)     Section 2.3(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“(b)     Borrowing Mechanics for Fifth Amendment Date Term Loans. Each Lender
shall make its Fifth Amendment Date Term Loan available to Administrative Agent
not later than 12:00 p.m. (New York City time) on (i) the Fifth Amendment
Effective Date, with respect to the Fifth Amendment Date Series 1 Term Loans,
(ii) the date of funding (which shall be during the Series 2 Availability
Period), with respect to the Fifth Amendment Date Series 2 Term Loans, (iii)
each date of funding (which shall be during the Series 3 Availability Period),
with respect to each borrowing of a Fifth Amendment Date Series 3 Term Loan,
(iv) the Tenth Amendment Effective Date, with respect to the Fifth Amendment
Date Series 4 Term Loans, and (v) the Eleventh Amendment Effective Date, with
respect to the Fifth Amendment Date Series 5 Term Loans, in each case by wire
transfer of same day funds in Dollars, at Administrative Agent’s Principal
Office. Upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of the Fifth Amendment Date
Term Loans available to Company on the applicable date of funding described
above by causing an amount of same day funds in Dollars equal to the proceeds of
all such Fifth Amendment Date Term Loans received by Administrative Agent from
Lenders to be credited to the account of Company at Administrative Agent’s
Principal Office or to such other account as may be designated in writing to
Administrative Agent by Company.”

 

(f)     A new Section 3.7 is hereby added as follows:

 

“3.7     Fifth Amendment Date Series 5 Term Loans. The obligation of each Lender
with a Fifth Amendment Date Series 5 Term Loan Commitment to make each Fifth
Amendment Date Series 5 Term Loan on the Eleventh Amendment Effective Date is
subject to the satisfaction of each condition precedent to the effectiveness of
the Eleventh Amendment as set forth therein.”

 

(g)     A new table titled “Fifth Amendment Date Series 5 Term Loan Commitments”
is hereby added to Appendix A to the Credit Agreement as set forth on Annex A
attached hereto.

 

3.     Conditions. The effectiveness of this Amendment is subject to the
following conditions:

 

(a)     the execution and delivery of this Amendment by the Company, Guarantors,
Agents, and each of the Lenders;

 

(b)     the execution and delivery of that certain Seventh Amended and Restated
Fee Letter, dated as of the date hereof, by and between the Company and the
Administrative Agent, and the payment of all fees required to be paid thereby on
or prior to the Eleventh Amendment Effective Date;

 

(c)     the truth and accuracy of the representations and warranties contained
in Section 4;

 

(d)     Administrative Agent shall have received (i) sufficient copies of each
Organizational Document executed and delivered by each Credit Party, as
applicable, and, to the extent applicable, certified as of a recent date by the
appropriate governmental official, for each Lender, each dated the Eleventh
Amendment Effective Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers of each such Person executing the
Eleventh Amendment, the Seventh Amended and Restated Fee Letter or any other
Credit Document executed in connection therewith (collectively, the “Eleventh
Amendment Documents”); (iii) resolutions of the Board of Directors or similar
governing body of each Credit Party approving and authorizing the execution,
delivery and performance of the Eleventh Amendment Documents to which it is a
party or by which it or its assets may be bound as of the Eleventh Amendment
Effective Date, certified as of the Eleventh Amendment Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation, each dated a recent date prior to the Eleventh
Amendment Effective Date; and (v) such other documents as Administrative Agent
may reasonably request;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(e)     each Credit Party shall have obtained all Governmental Authorizations
and all consents of other Persons, in each case that are necessary or advisable
in connection with the transactions contemplated by the Eleventh Amendment
Documents, and each of the foregoing shall be in full force and effect and in
form and substance reasonably satisfactory to Administrative Agent;

 

(f)     Administrative Agent and its counsel shall have received originally
executed copies of the favorable written opinions of Winthrop & Weinstine, P.A.,
counsel for Credit Parties, as to such matters as Administrative Agent may
reasonably request, dated as of the Eleventh Amendment Effective Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and each Credit Party hereby instructs such counsel to deliver such opinions to
Administrative Agent); and

 

(g)     the Company shall have paid all fees, costs and expenses of the Agents
in connection with this Amendment and all transactions contemplated hereby,
including, without limitation, reasonable fees, costs and expenses of Agents’
counsel.

 

4.     Representations and Warranties. The Credit Parties hereby represent and
warrant to each Agent and each Lender as follows:

 

(a)     each Credit Party is a corporation or limited liability company, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation;

 

(b)     each Credit Party has the power and authority to execute, deliver and
perform its obligations under this Amendment;

 

(c)     the execution, delivery and performance by the Credit Parties of this
Amendment has been duly authorized by all necessary action and does not and will
not require any registration with, consent or approval of, notice to or action
by, any Person (including any Governmental Authority);

 

(d)     this Amendment constitutes the legal, valid and binding obligation of
the Credit Parties, enforceable against each Credit Party in accordance with its
terms;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(e)     immediately before and after giving effect to this Amendment and the
transactions contemplated thereby to take place on the Eleventh Amendment
Effective Date, no Default or Event of Default exists or shall exist;

 

(f)     all representations and warranties contained in the Credit Agreement are
true and correct as of the date hereof, except to the extent made as of a
specific date, in which case each such representation and warranty is true and
correct as of such date; and

 

(g)     by its signature below, each Credit Party agrees that it shall
constitute an Event of Default if any representation or warranty made herein is
untrue or incorrect in as of the date when made or deemed made.

 

5.     Agreement in Full Force and Effect as Amended. Except as specifically
amended hereby, the Credit Agreement and the other Credit Documents shall remain
in full force and effect and are hereby ratified and confirmed as so amended.
Except as expressly set forth herein, this Amendment shall not be deemed to be
an amendment or modification of any provisions of the Credit Agreement or any
other Credit Document or any right, power or remedy of the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, any other Credit
Document, or any other document, instrument and/or agreement executed or
delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case, whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. This Amendment
also shall not preclude the future exercise of any right, remedy, power, or
privilege available to the Lenders whether under the Credit Agreement, the other
Credit Documents, at law or otherwise and nothing contained herein shall
constitute a course of conduct or dealing among the parties hereto. All
references to the Credit Agreement shall be deemed to mean the Credit Agreement
as modified hereby. This Amendment shall not constitute a novation or
satisfaction and accord of the Credit Agreement or the other Credit Documents,
but shall constitute an amendment thereof. The parties hereto agree to be bound
by the terms and conditions of the Credit Agreement and the Credit Documents as
amended by this Amendment, as though such terms and conditions were set forth
herein. Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as amended by this Amendment, and each reference herein or
in any other Credit Document to the “Credit Agreement” shall mean and be a
reference to the Credit Agreement as amended and modified by this Amendment.

 

6.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment and any number of separate counterparts, each of which
when so executed, shall be deemed an original and all said counterparts when
taken together shall be deemed to constitute but one and the same instrument.

 

7.     Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each Credit Party and its successors and assigns and Lenders and
their successors and assigns.

 

8.     FATCA. Company and the Credit Parties do not believe that the amendments
made pursuant to this Amendment shall be treated as a “significant modification”
of the Loans under Treasury Regulation Section 1.1001-3 and as such the Loans
should still constitute a grandfathered obligation for the purposes of FATCA. 
From and after the date hereof, Company and the Credit Parties shall jointly and
severally indemnify the Administrative Agent and Lenders, and hold them harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including taxes and the fees, charges and disbursements of any counsel for any
of the foregoing, arising in connection with the Administrative Agent’s and
Lenders’ treating, for purposes of determining withholding Taxes imposed under
FATCA, the Loans as modified hereby as qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

 

 
 

--------------------------------------------------------------------------------

 

 

9.     Further Assurance. Each Credit Party hereby agrees from time to time, as
and when requested by any Lender, to execute and deliver or cause to be executed
and delivered, all such documents, instruments and agreements and to take or
cause to be taken such further or other action as such Lender may reasonably
deem necessary or desirable in order to carry out the intent and purposes of
this Amendment, the Credit Agreement, and the Credit Documents.

 

10.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS.

 

11.     Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

 

12.     Reaffirmation. Each Credit Party as debtor, grantor, pledgor, guarantor
or in other any other similar capacity hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Credit Documents to which it is a party. Each Credit Party hereby consents to
this Amendment and acknowledges that each of the Credit Documents remains in
full force and effect and is hereby ratified and reaffirmed. Except as expressly
set forth herein, the execution of this Amendment shall not operate as a waiver
of any right, power or remedy of the Lenders, constitute a waiver of any
provision of any of the Credit Documents or serve to effect a novation of the
Obligations.

 

13.     Acknowledgment of Rights; Release of Claims. Each Credit Party hereby
acknowledges that: (a) it has no defenses, claims or set-offs to the enforcement
by any Lender or Agent of Credit Parties’ liabilities, obligations and
agreements on the date hereof; (b) to its knowledge, each Lender and Agent have
fully performed all undertakings and obligations owed to it as of the date
hereof; and (c) except to the limited extent expressly set forth in this
Amendment, each Lender and Agent do not waive, diminish or limit any term or
condition contained in the Credit Agreement or any of the other Credit
Documents. Each Credit Party hereby waives, releases, remises and forever
discharges the Lenders and Agents, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Agents (“Releasees”) from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, to the extent known on or prior
to the date hereof, which the Company or any other Credit Party ever had or now
has against the any of the Releasees which relates, directly or indirectly, to
the Loans or the Credit Documents or any acts or omissions of the Releasees in
respect of the Loans or the Credit Documents and arising from any event
occurring on or prior to the date hereof. Without limiting the generality of the
foregoing, each Credit Party waives and affirmatively agrees not to contest: (a)
the right of each Agent and each Lender to exercise its rights and remedies
under the Credit Agreement, this Amendment or the other Loan Documents, or (b)
any provision of this Amendment.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 